UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA



 WILLIAM M. WINDSOR                            )
                                               )
                       Plaintiff, pro se       )
                                               )
                v.                             ) Civil Case No. 10-0197 (RJL)
                                               )
 JUDGE ORINDA D. EVANS, et al.                 )
                                               )
                       Defendants.             )




                                       ORDER       ~
                                 (February ",2010)


         For the reasons set forth in the accompanying Memorandum Opinion, it is

hereby

         ORDERED that plaintiffs Motion for a Temporary Restraining Order and

Preliminary Injunction [# 3] is DENIED, and it is further

         ORDERED that plaintiff's Complaint is DISMISSED, and it is further

         ORDERED that all remaining motions [# 4, 5, 6, and 7] are DENIED as

MOOT, and it is further




                                           1
       ORDERED that this matter be referred to the United States District Court for

the Northern District of Georgia to determine whether plaintiff is in contempt of an

Order entered in that Court.

       SO ORDERED.




                                                United States District Judge




                                          2